The following opinion of the Court was given by
Chief Judge James Dunlop,
as follows:
We have examined the bill of exceptions in the record in this case.
The testimony of Dr. Jones, with the exception of the words, “heard that Turner had got some money from him,” and offered by the prisoner Turner on his trial, and included by the ruling of the Criminal Court, as set forth in the exception, we all think was pertinent to the issu'e on trial before the jury, and competent and proper to be submitted to their consideration in determining the felonious intent charged against the accused.
It all relates to what was said and done by the accused and Crogier, at the time of the alleged larceny, and is directly connected with that transaction. No part of the offered evidence, with the above exception so rejected, is in any just sense collateral to the issue on trial.
It intended to impeach the accuracy and credit of the prosecuting witness, as to certain facts connected with the alleged larceny, and to explain the motives and intent of the prisoner Turner.
The jury were the proper judges of its weight and credit, and the effect they would give to it, and it ought to have been submitted to them.
We reverse the judgment of the Criminal Court, and remand the cause, with directions to that Court to award a vinere facias de novo.